IN THE SUPREME COURT OF THE STATE OF NEVADA




                    CRAIG D. HARTER, AN INDIVIDUAL,                       No. 61833
                    Petitioner,
                    vs.
                    STATE BAR OF NEVADA,
                    Respondent.
                                                                                    FILED
                                                                                     MAR 1 0 2016
                                                                                    TKAS4E K. LI.NDEMAN
                                                                                   EKK W, pgiaRgNIE qett.1KI
                                                                              BY
                                                                                        0' DE




                                          ORDER DENYING PETITION
                                This original petition for a writ of mandamus seeks to vacate
                    the order denying petitioner's application for admission to practice law in
                    this state and entry of an order admitting him to same. Petitioner asserts
                    that adjustments by the board of bar examiners to his score on the
                    Multistate Bar Examination caused him to incorrectly receive a failing
                    score on the bar examination.
                                SCR 70 provides that "[t]here shall be no right of appeal or
                    review as to the [bar] examination or its results." We conclude that this
                    petition is barred by the express terms of SCR 70. Additionally, we are




SUPREME COURT
        OF
     NEVADA


(01 I947A    <Ct.
                 not persuaded that an exception to SCR 70 is warranted in this instance.
                 Accordingly, we
                            ORDER the petition DENIED.




                                                      0--etA
                                                  Parraguirre


                                                                                  J.
                                                  Hardesty


                                                                              ,   J.




                                                                                  J.




                                                                              ,   J.
                                                  Gibbons


                                                          Pie                 ,   J.
                                                  Pickering




                 cc: Alan R. Harter
                      State Bar of Nevada/Las Vegas

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e